EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Brett Rosen on 8/31/2021.
The application has been amended as follows: 
In the claims

Claim 4, 
Line 2: replaced “comprising hooking tongues” with - -comprising the latching tonguesLine 3: replaced “to locations of hooking tongues” with - -to locations of the latching tongues- -
Claim 5,
Line 2, replaced “on outer edges” with - -the outer edges- -
Line 2: replaced “the hooking tongues” with - -the latching tongues- -
Line 3: replaced “the hooking tongues” with - -the latching tongues- -
Claim 6,
Line 3: replaced “of a beveled nose surface” with - - of the beveled nose surface-  -
Line 10: replaced “between latching tongues” with - -between the latching tongues- -
Claim 12, canceled
Claim 17,
Line 3: replaced “the a gap” with - -the gap- -
Claim 20,
Line 4: replaced “portion of a beveled nose surface” with - -portion of the beveled nose surface- -
Line 10: replaced “between latching tongues” with - -between the latching tongues- -

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the combination of “a polygonal board having a core layer having a plurality of latching tongues and recesses arranged .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
9/1/02021